Title: To George Washington from Timothy Pickering, 30 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Department of State Sept. 30. 1795.
          
          Two vessels are to sail for England this week—one, as intended, to-morrow, and one on Thursday: by each a set of the dispatches for Mr Pinckney will be forwarded.
          Supposing that the Chevalier de Freire would be apprized of opportunities for Lisbon, I applied to him. Such direct conveyances rarely occur: He generally sends his letters to the care of his correspondent at Falmouth. I expressed to him your solicitude to get some dispatches to Mr Pinckney: upon which he kindly undertook to convey them with his own to his correspondent in Falmouth, to be forwarded to Lisbon, where he recommends them to the particular care of his court, to be forwarded by the earliest safe conveyance to Mr Pinckney. Besides a regular post, he says expresses are sent almost weekly from one court to the other. I have the honour to be with the greatest respect sir, your obt servt
          
            Timothy Pickering
          
        